Case: 21-20376     Document: 00516280425          Page: 1    Date Filed: 04/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        April 14, 2022
                                   No. 21-20376                        Lyle W. Cayce
                                                                            Clerk

   Prentise Emmanuel Prather,

                                                            Plaintiff—Appellant,

                                       versus

   Conroe Police Department Officers; Patti Maginnis,
   435th Judicial Court Judge; William Pattillo, Court Appointed
   Attorney,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:21-CV-884


   Before Stewart, Haynes, and Ho, Circuit Judges.
   Per Curiam:*
          Prentise Emmanuel Prather, former Montgomery County Jail inmate
   # 331283, has filed a motion for leave to proceed in forma pauperis (IFP) on
   appeal from the district court’s dismissal of his 42 U.S.C. § 1983 lawsuit as



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20376      Document: 00516280425           Page: 2   Date Filed: 04/14/2022




                                     No. 21-20376


   frivolous, pursuant to 28 U.S.C. § 1915(e)(2)(B). Because Prather’s notice
   of appeal is untimely, we lack jurisdiction. See Fed. R. App. P. 4(a)(1)(A);
   see also Bowles v. Russell, 551 U.S. 205, 214 (2007). Accordingly, the appeal is
   DISMISSED for lack of jurisdiction. Prather’s motion for leave to proceed
   IFP on appeal is DENIED.




                                          2